department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date cc pa apjp br3 tl-n-6681-98 uilc date internal_revenue_service national_office field_service_advice memorandum for district_counsel rocky mountain district cc wr rmd den from curtis g wilson assistant chief_counsel administrative provisions and judicial practice cc pa apjp subject partnership items in valuing partners’ partnership interests this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend a p b group a the consolidated_group for which a filed income_tax returns a1 a2 group b the consolidated_group for which a filed income_tax returns b1 b2 c d e year date date date issue whether the valuation of a partners’ pro_rata share of partnership assets transferred pursuant to sec_367 requires a determination of partnership items in an administrative_proceeding under sec_6221 through conclusion we recommend that a partnership proceeding be instituted under sec_6223 for the purposes of determining that value of the partnership assets that are being used per elections under sec_1492 and sec_1_367_d_-1t to value the partnership interests that were transferred to entities outside the united_states facts p is a general_partnership formed by a1 a2 b1 and b2 on date a1 and a2 are corporations that file consolidated income_tax returns with the consolidated_group headed by a b1 and b2 are corporations that file consolidated income_tax returns which the consolidated_group headed by b combining the subsidiaries’ interests the two consolidated groups each held equal -- -- partnership interests in p in year on date a1 and a2 transferred their partnership_interest in p to c a foreign_partnership in exchange for a combined interest in c in a parallel transaction on the date b1 and b2 transferred their partnership_interest in p to d another foreign_partnership in exchange for a combined interest in d on date the next day c and d each transferred their assets including the newly acquired partnership interests in p to e a foreign_corporation in exchange for of the stock of e c and d each held of e’s stock a1 a2 b1 and b2 hereinafter collectively referred as the taxpayers each treated its transfer of its partnership_interest in p to the foreign entities c and d as not being subject_to excise_tax under former sec_1491 because they filed elections under sec_1492 each partner filed a form_926 return on a u s transfer of property to as foreign_corporation on which it made elections under sec_1492 and sec_1_367_d_-1t to apply the principles of sec_367 to the transfer of their partnership interests and to treat the outbound_transfer of operating_intangibles as a deemed sale thus under sec_367 each transfer of a partnership interests is treated as a transfer of each partner’s pro rate share of the assets of the partnership the gain on the sale is subject_to income_tax group a and group b each reported a gain from the transfers based upon a gross valuation of each partner’s pro_rata share of the assets of p less the adjusted_basis in those assets c and d similarly made deemed sales elections for treating their transfers of their interests in p to e on date p timely filed a form_1065 u s partnership return of income for year on which it reported in an attachment that the taxpayers had contributed their partnership_interest in p to c and d and that these contributions had caused a technical_termination of p on date p which was not required to report the sec_367 gain resulting from the partners’ transfer of partnership_interest in it did not otherwise report the transaction on its form_1065 the irs is auditing group a and group b for year in the course of those audits the irs has substantially completed its factual investigation of these transactions it has made a preliminary decision concerning that the fair_market_value of the assets of p in order to establish the value of the partnership interests transferred by the taxpayers before proposing adjustments to the consolidated income_tax liabilities of group a and group b based upon these transactions the service has asked whether an administrative review of p should first be completed under the tefra partnership audit provisions both group a and group b have agreed to extend the time to assess tax on form sec_872 law and analysis in congress enacted the tefra unified_audit and litigation procedures to substitute a simplified and streamlined entity-level partnership audit litigation and assessment process in lieu of instituting multiple separate proceedings with the partners tax equity and fiscal responsibility act of pub_l_no 96_stat_646 h_r rep no pincite 1982_2_cb_462 the tefra procedures provide rules for the examination of a partnership entity that parallel and supplement the existing rules and procedures in the code for the examination of a taxpayer’s return the tefra procedural rules at sec_6221 through supplement the general rules for making a tax_assessment against an individual taxpayer by inserting the audit of a tefra entity into the examination process before an assessment of taxes can be made against a partner based upon a partnership_item under tefra the tax treatment of any partnership_item can only be determined at the partnership level sec_6221 while nonpartnership_items can be determined in notice_of_deficiency issued to individual taxpayers sec_6225 prohibits the assessment of a deficiency attributable to a partnership_item before a notice of final administrative adjustment is mailed to the tax_matters_partner for the partnership see 87_tc_783 for a discussion of the dichotomy between the deficiency and partnership audit proceedings if a partnership_item is not raised in a partnership level proceeding the parties are precluded from raising the partnership issue in any subsequent proceeding 93_tc_730 the prohibition in sec_6225 is effective unless a partner waives any rights and any restrictions upon the service in a written_agreement under section thus if the determination of the tax effect of the taxpayers’ transfer of their partnership interests outside the untied states is attributable to a partnership_item it will be necessary to institute an administrative_proceeding under the tefra provisions before proposing adjustments to the income of the taxpayers from the transfers a partnership_item is defined in sec_6231 the term partnership_item means with respect to a partnership any item required to be taken into account for the partnership’s taxable_year under subtitle a income_tax provisions to the extent regulations prescribed by the secretary provide that for purposes of this subtitle such item is more appropriately determined at the partnership level than at the partner level sec_301 a - lists the items that are required to be taken into account for the taxable_year of a partnership and that the service considers to be more appropriately determined at the partnership level these items include the partnership aggregate and each partners’ share of i items of income gain loss deduction or credit of the partnership and iv other items determinable at the partnership level with respect to partnership assets investments transactions and operations necessary to enable the partnership to determine investment credits the recapture of investment credits amounts at risk depletion allowances and the application of sec_751 and b and optional adjustments to the basis of partnership property pursuant to an election under sec_754 including necessary preliminary determinations such as the determination of a transferee partner’s basis in a partnership_interest sec_751 provides that the amount received by a partner on the sale_or_exchange of a partnership_interest will include the amount received for unrealized_receivables and inventory as the amount_realized from the sale_or_exchange of property other than a capital_asset sec_301 b adds that the term ‘partnership item’ also includes the accounting practices and the legal and factual determinations the underlie the amount timing and characterization of items of income credit gain loss deduction etc the regulations do not specifically include the valuation of assets as a partnership_item in particular they do not address the valuation of assets for purposes of reporting the gain_or_loss resulting from the transfer of partnership_interest to a foreign_entity valuing partnership assets however falls within the regulation’s broad definition of partnership items the basis or value of partnership property is a partnership_item 87_tc_783 it is obviously necessary to value particular partnership assets to determine tax consequences such as the deductions allowable to a partnership for depreciation or the character and amounts of property distributed to a partner see regents park partners v commissioner tcmemo_1992_336 63_tcm_3131 tax_court valued real_estate acquired by the partnership in a tefra proceeding sec_301_6231_a_3_-1 likewise the assets may need to be valued to determine the proper amount of the income gain_or_loss from the partnership’s sale_or_exchange of such assets in any given partnership_tax_year because the taxpayers elected under sec_1492 and sec_1_367_d_-1t to apply the principles of sec_367 to the transfer of their partnership interests and to treat the outbound_transfer of operating_intangibles as a deemed sale the determination of their income_tax_liability on the transfer of their partnership interests is attributable to partnership items of their partnerships by virtue of the elections each partner’s transfer of a partnership_interest is treated under sec_367 as a transfer of the partner’s pro rate share of the assets of the partnership to determine the gain on the sale of the partnership’s assets the assets themselves must be valued we recognize that the gain on the sale of a partnership_interest or the character of such gain is not usually a partnership_item see regents park partners v commissioner tcmemo_1992_336 in regents park the service determined among other adjustments in a tefra partnership case that a partner must treat any gain from the sale of his partnership_interest that was attributable to exce sec_2 the gain on a sale_or_other_disposition of property is defined in sec_1001 as the amount_realized over the adjusted_basis while the amount by which the adjusted_basis exceeds the amount_realized is a loss sec_1001 provides that the amount_realized is the sum of money received plus the fair_market_value of the property received where as in this case the value of the assets being transferred between related parties is used to determine the value of the property being received in exchange it is necessary to determine the value of such assets themselves depreciation as ordinary_income the tax_court relying upon dicta in clovis i v commissioner t c determined that it did not have jurisdiction over that characterization of the partner’s income because the proposed_adjustment did not inter alia result in adjustments to the partnership income and return the critical question however is whether the items underlying the adjustment are items that a partnership is required to take into account on its books_and_records for the taxable_year see 95_tc_1 a shareholder’s basis is not a subchapter_s_item however to the extent that components of basis or amount_at_risk or other adjustments are more appropriately determined at the partnership level they should be raised in tefra partnership level proceedings see 97_tc_278 and gemini twin fund iii v commissioner tcmemo_1991_315 aff’d u s app lexis 9th cir if no partnership proceeding precedes a partner level proceeding the parties will be bound by the reporting of the partnership items on the partnership return and the treatment of these items on the partnership books_and_records doe v commissioner u s t c big_number a f t r 2d 10th cir 94_tc_853 to avoid being bound by p’s valuation of its assets in valuing the taxpayers’ partnership interests we recommend that you determine the value of the assets in a tefra_audit of p case development hazards and other considerations please call if you have any further questions
